1
2                                                                           O
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   CRAIG K. GARRETT,                                 Case No. 2:20-cv-00059-AB-KES
12                   Petitioner,
                                                       ORDER DISMISSING HABEAS
13       v.
                                                        PETITION AS SUCCESSIVE
14   R.C. JOHNSON, Warden,
15                   Respondent.
16
17                                                I.
18                                      INTRODUCTION
19            In January 2020, Petitioner Craig K. Garrett (“Petitioner”) filed a Petition for
20   Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254.
21   (Dkt. 1 [“Petition”].) The Petition purports to challenge Petitioner’s 1991
22   conviction for second degree attempted robbery. (Id. at 2.) In the supporting facts,
23   however, Petitioner discusses his arrest on March 10, 2011, for burglary, and the
24   subsequent trial testimony of Detective Linares. (Id. at 5, 9.) These facts relate to
25   his October 2011 burglary conviction. See People v. Garrett, No. YA080544 (Cal.
26   Super. Oct. 25, 2011).
27
28

                                                  1
1                                             II.
2                              FACTUAL BACKGROUND
3          The underlying, italicized facts are taken from the unpublished California
4    Court of Appeal decision on Petitioner’s direct appeal. People v. Garrett, No.
5    B239107, 2012 WL 6686092, 2012 Cal. App. Unpub. LEXIS 9390 (Dec. 26, 2012).
6    Unless rebutted by clear and convincing evidence, these facts may be presumed
7    correct. Tilcock v. Budge, 538 F.3d 1138, 1141 (9th Cir. 2008); 28 U.S.C.
8    § 2254(e)(1).
9          Prosecution Case
10         John Park lived across the street from Joseph Robinson on West 159th Street
11   in the City of Gardena. On March 10, 2011, at approximately 12:30 p.m. Park
12   looked through his bedroom window and saw [Petitioner] walk up to Robinson’s
13   house, open the security screen and knock on the front door. [Petitioner] knocked
14   on the door for a while before moving to the big glass window in the front of the
15   house. [Petitioner] looked through Robinson’s front window into the house and
16   then went back and knocked on the screen door. No one answered the door and
17   [Petitioner] crouched down and sat by the wall at the front of the house. Park’s
18   view of [Petitioner] was then obscured by a bush at the front of the house.
19         After a few minutes [Petitioner] got up and looked in the window again. He
20   then walked to the end of the porch, looked around, and started doing pull ups from
21   a beam attached to the house. He suddenly “hiked his leg” over a fence next to the
22   porch and entered Robinson’s backyard. [Petitioner] went towards the back door
23   of Robinson’s house and disappeared from Park’s view. Park called 9-1-1 and
24   went outside to his porch when he saw the police arrive. Park saw [Petitioner]
25   walk towards the front of the yard from the garage area at the back. Park yelled
26   and pointed at [Petitioner] who ran towards the back of the pool when he saw
27   Park. [Petitioner] was wearing brown plaid shorts. Police set up a perimeter
28   around the area and attempted to locate [Petitioner].

                                              2
1          Gardena Police Officer Nick Beerling responded to the burglary call. He
2    received information that [Petitioner] was seen running in an alley behind West
3    159th Street, approximately 300 yards west of the Robinson residence. [Petitioner]
4    ran towards Officer Beerling, made a sharp turn and ran towards an apartment
5    complex. He was wearing a white tank top, gray shirt, and brown plaid checkered
6    shorts. Officer Beerling broadcast his location and remained at the entrance of the
7    apartment complex for a few minutes until he was asked to respond to another
8    location.
9          At approximately 1:00 p.m. Angelica Hernandez, who lived on West 159th
10   Street, heard police sirens and her dog began barking. She looked outside and saw
11   [Petitioner] pulling clothes out of her car parked in the driveway. Hernandez ran
12   outside and asked [Petitioner] what he was doing on her property. Appellant
13   dropped the clothes and ran through the back of the property.
14         Gardena Police Department Detective Ixtzia Linares saw [Petitioner] on the
15   roof of a residence on the corner of Normandie and West 159th Street. He was
16   wearing a white tank top with brown plaid shorts. [Petitioner] ignored verbal
17   commands from police officers to come down from the roof. After further
18   unsuccessful attempts to convince [Petitioner] to climb down from the roof,
19   Gardena Police Department Detective Luis Villanueva fired a rubber bullet which
20   struck [Petitioner] in the chest. [Petitioner] was arrested and taken into custody.
21   Redondo Beach Police Officer Corey King and his K-9 dog assisted in searching
22   the area. He found a gray T-shirt in the driveway of the adjacent property which
23   was booked into evidence.
24         On March 11, 2011, Detective Linares and other police officers met Robert
25   Bailey at the Robinson residence. Bailey was Robinson’s neighbor and had been
26   taking care of the house for approximately a year while Robinson was in the
27   hospital. Detective Linares noticed a screen missing from the living room window
28   at the back of the house. The screen was not missing when Bailey inspected the

                                               3
1    house on March 9, the day before the incident. The screen was found at the bottom
2    of Robinson’s pool and had been cut. Bailey had installed new screens for the
3    entire house six months earlier. Detective Linares, who had been trained in lifting
4    prints, lifted a palm print from the window where the screen had been removed and
5    booked it into evidence.
6          Kimberly Swobodzinski, a trained and experienced forensic technician with
7    the Gardena Police Department, compared [Petitioner]’s booking fingerprint and
8    palm print impression with the prints lifted by Detective Linares at the scene. The
9    prints matched.
10         Defense Case
11         Gardena Police Officer Yvette Evans responded to the 9-1-1 call regarding a
12   burglary on West 159th Street on March 10, 2011. She stopped at the Robinson
13   residence and “did a quick visual of the house.” She testified that she did not
14   notice anything unusual. She checked the garage and the west and south sides of
15   the house but did not check all of the back of the house.
16                                            III.
17                               PROCEDURAL HISTORY
18         Petitioner previously filed a § 2254 petition challenging his 2011 conviction.
19   See Garrett v. Gastelo, No. 2:13-cv-05640-AB-LAL, 2016 WL 4445772, 2016 U.S.
20   Dist. LEXIS 111744 (C.D. Cal. April 27, 2016) (“Garrett I”). Petitioner alleged
21   prosecutorial misconduct, claiming “false evidence related to Detective Reynaga’s
22   claim that he had been at the scene on March 11, 2011 conducting follow up
23   investigation.” (Garrett I, Dkt. 75 at 25.) Regarding that claim, the Court
24   determined, “Petitioner has proven nothing but an immaterial discrepancy in the
25   dispatch log. Officer Ixtzia Linares, Officer Nick Beerling, witness Robert Bailey,
26   and Detective Reynaga all testified that the detective went to the crime scene the
27   day after the crime to conduct further investigation.” (Id. at 26, citing Reporter’s
28   Transcript.) Garrett I was dismissed on the merits, and the Ninth Circuit denied a

                                               4
1    certificate of appealability. (Garrett I, Dkts. 79, 85.)
2          On January 14, 2020, the Court issued an Order to Show Cause (“OSC”) why
3    the Petition should not be dismissed as successive. (Dkt. 5.) The Court instructed
4    Petitioner that he could discharge the OSC by either: (a) explaining why the instant
5    Petition does not challenge the same conviction as Garrett I, or (b) voluntarily
6    dismissing the instant Petition and filing a request with the Ninth Circuit to file a
7    successive § 2254 petition. (Dkt. 5 at 6-7.)
8          On January 29, 2020, Petitioner responded to the OSC, arguing that the
9    Petition is not successive because the Petition is “based upon new legislative
10   enactments that mandate an evidentiary hearing (at the least) if it could be
11   demonstrated that the prosecutor used misconduct (false evidence) to secure a
12   conviction.” (Dkt. 7 at 1.)
13                                              IV.
14                                          CLAIMS
15         Petitioner contends that he is entitled to relief under California Senate Bill
16   1134, enacted into law in 2016, because he has new evidence of prosecutorial
17   misconduct. (Dkt. 1 at 5, 10.) He contends that his due process rights under the
18   Fifth and Fourteenth Amendments were violated. (Id. at 5.)
19         He contends that the prosecutor knowingly presented false evidence at his
20   trial, i.e., Detective Linares’s testimony that he found a damaged screen in the pool.
21   (Id. at 9.) Petitioner contends that this testimony was false because (1) Linares was
22   not actually a detective, and only a detective could do an independent, follow-up
23   investigation, and (2) Detective Reynaga wrote the police report describing the
24   events on March 11, 2011, and in that report, he claimed to have conducted the
25   follow-up investigation that discovered the screen. (Id.)
26
27
28

                                                 5
1                                              IV.
2                                         DISCUSSION
3    A.    Applicable Law.
4
           The Petition now pending is governed by 28 U.S.C. § 2244(b), which
5
     provides in relevant part as follows:
6
           (b)(1) A claim presented in a second or successive habeas corpus
7
           application under section 2254 that was presented in a prior
8
           application shall be dismissed.
9
           (2) A claim presented in a second or successive habeas corpus
10
           application under section 2254 that was not presented in a prior
11
           application shall be dismissed unless--
12
                  (A) the applicant shows that the claim relies on a new rule of
13
           constitutional law, made retroactive to cases on collateral review by
14
           the Supreme Court, that was previously unavailable; or
15
                  (B)(i) the factual predicate for the claim could not have been
16
           discovered previously through the exercise of due diligence; and
17
                  (ii) the facts underlying the claim, if proven and viewed in light
18
           of the evidence as a whole, would be sufficient to establish by clear
19
           and convincing evidence that, but for constitutional error, no
20
           reasonable factfinder would have found the applicant guilty of the
21
           underlying offense.
22
           (3)(A) Before a second or successive application permitted by this
23
           section is filed in the district court, the applicant shall move in the
24
           appropriate court of appeals for an order authorizing the district court
25
           to consider the application.
26
     28 U.S.C. § 2244(b) (emphasis added).
27
           Thus, if a California petitioner wishes to file a second federal habeas petition
28

                                                6
1    based on new law or newly discovered facts, the petitioner must first ask the Ninth
2    Circuit for permission to do so. Without such authorization, the District Court
3    lacks jurisdiction to entertain the successive petition. Cooper v. Calderon, 274 F.3d
4    1270, 1274 (9th Cir. 2001), cert. denied, 538 U.S. 984 (2003).
5    B.    Analysis.
6
           California Senate Bill 1134, codified at Cal. Penal Code § 1473, provides a
7
     statutory basis for certain kinds of state habeas claims. Petitioner contends that
8
     Senate Bill 1134 “gives a new basis for habeas relief involving prosecutor
9
     misconduct,” and points to a June 18, 2019 letter “from the District Attorney’s
10
     Office disclosing that the evidence used against [Petitioner] ‘does not prove
11
     conclusively that [Petitioner] broke into the residence.’”1 Plaintiff further contends
12
     that these events, both of which occurred after his 2013 Garrett I petition, together
13
     constitute “a new rule of constitutional law … made retroactive to cases on
14
     collateral review,” making the instant Petition non-successive. (Dkt. 7 at 3-4.)
15
           If Petitioner believes that his “claim relies on a new rule of constitutional
16
     law, made retroactive to cases on collateral review by the Supreme Court, that was
17
     previously unavailable[,]” he must still seek authorization from the Ninth Circuit
18
     before filing the Petition. See 28 U.S.C. § 2244(b); but see Bonner v. Gastelo, No.
19
     18-09916-DOC-SK, 2019 U.S. Dist. LEXIS 45235 at *3 (C.D. Cal. Mar. 19, 2019)
20
     (finding a successive petition failed to allege a constitutional basis for relief
21
     because “SB 1134 is not a new rule of federal constitutional law, much less one that
22
     the U.S. Supreme Court has made retroactive”). Thus, the Petition now pending is
23
     a successive petition challenging the same conviction as Petitioner’s prior habeas
24
           1
25            The letter is attached to the Petition. (See Dkt. 1 at 37.) In its totality, the
     letter reads: “The Conviction Review Unit must deny your claim due to the lack of
26   new and credible evidence. The existence or non-existence of a palm print at the
27   residence does not prove conclusively that you broke into the residence. The new
     evidence you provide does not point toward your innocence.” (Id.)
28

                                                 7
1    petition in Garrett I. It was incumbent on Petitioner under § 2244(b)(3)(A) to
2    secure an order from the Ninth Circuit authorizing the District Court to consider his
3    new claims prior to filing the instant Petition. Petitioner’s failure to secure an order
4    from the Ninth Circuit deprives this Court of subject matter jurisdiction.
5          IT IS THEREFORE ORDERED that this action be summarily dismissed
6    without prejudice pursuant to Rule 4 of the Rules Governing § 2254 Cases in the
7    United States District Courts.
8          LET JUDGMENT BE ENTERED ACCORDINGLY.
9
10
11
     DATED: February 18, 2020                ____________________________________
12
                                             ANDRE BIROTTE JR.
13                                           United States District Judge
14
15   Presented by:
16
     __________________________
17
     KAREN E. SCOTT
18   United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                8
